Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com March 2, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Acquisition Capital Group, Inc. Worcester, Massachusetts To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-11/A Amendment No. 3, Registration Statement under the Securities Act of 1933, filed by Acquisition Capital Group, Inc. of our reports dated February 12, 2011 and February 2, 2010, relating to the financial statements of Acquisition Capital Group, Inc., a Delaware Corporation, as of and for the periods ending October 31, 2010 and December 31, 2009, and the reference to us under the caption “Interest of Named Experts and Counsel”. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
